 LOCAL 1838, INTL. LONGSHOREMEN'S ASSN.Local1838,InternationalLongshoremen'sAssociation,AFL-CIO,and Charles Rogers, itsPresident(Ryan Stevedoring Company, Inc.)andHoward Stephens,Jr., Joe Louis Barnett,JosephJ.Carter,RonaldMoody.Cases 11-CB-241-1,11-CB-241-2, l1-CB-241-3, and I I-CB-241-4October 29, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn June 30, 1969, Trial Examiner Eugene E.Dixon issued his Decision in the above-entitledproceeding,' finding that the Respondent Union hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrialExaminer also found that the RespondentUnion had not engaged in certain other unfair laborpracticesasallegedinthecomplaint,andrecommended that the complaint be dismissed withrespecttosuchallegation.Thereafter,theRespondentUnion filed exceptions to the TrialExaminer's Decision and a brief in support thereof,and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner only to theextent consistent herewithUpon the record as a whole we cannot agree withtheTrialExaminer that the General Counsel hassustained the burden of proving that the ChargingPartieswere discriminatorily denied referrals foremployment as winchmen because of their lack ofmembership in the Respondent. To the contrary, therecord amply supports the Respondent's contention,which the Trial Examiner rejected as pretextual,that it refused to refer the Charging Parties to jobsaswinch operators after May 8, 1968,2 because ofthe latters' willful refusal on that date to report for'The Regional Director issued a consolidated complaint based upon thecharges against the named Respondent as well as charges against the RyanStevedoringCompany,Inc, in CasesII-CA-3654-1, -2, -3, and -4. At thehearing the Trial Examiner granted the General Counsel's motion todismiss the complaint insofar as it alleged violationsof the Acton the partof the saidCompany Accordingly,the caption is hereby corrected bydeleting therefrom the references to the said charges againstthe Company425work with their assigned gangs.The facts are not in substantial dispute and arefully set forth by the Trial Examiner.' The ChargingParties,allmembers of sister locals of theRespondent, came to Southport, North Carolina, in1966 and 1967 at the request of Charles Rogers,president of Local 1838 At that time Local 1838was short of winch operators and was in the processof training men to perform this work. From thetime of their arrivals in Southport, until the eventsofMay 8, described below, the Charging Partiesworked steadily out of the Respondent's hiring hall,mostly as regularly assigned winchmen on specificgangs.InNovember 1967 the Respondent entered intoan exclusive hiring hall agreement with severalstevedoring companies, including Ryan StevedoringCompany, Inc. That agreement required,inter alia,thatthe longshoremen in Southport be givenseniority classifications,based on their length ofservice in the industry since 1957. In addition, itprovided for the establishment of permanent gangs,themembers thereof to be picked by the gangheader on the basis of the aforementioned seniorityroster.And, although the Charging Parties neithersought, nor were given, seniority classifications atthat time, they continued to work regularly aswinchmen on specific gangs or, if their gangs werenotworking, theywere assigned to work aslongshoremen on other gangs.4By early May, some of the trainee winchmen wereassigned to work in gangs on an irregular basis, andtheCharging Parties became apprehensive abouttheir status as winch operators. On May 8, when thecritical events herein occurred, the Charging Partieswere scheduled to work as winchman with theirregular gangs. Instead of going to work, however,they returned to the hiring hall after the shape-up totalk to Rogers about their winchmen's jobs andtheir lack of seniority ratings. Rogers told the mento hurry and get to work, that he would discusstheirproblems after work that day.When theCharging Parties repeatedly refused to go to workand continued to insist on having their discussionwithRogers immediately, Rogers told them "youare fired" and dispatched four other men to work intheir places. That evening Rogers called a meetingof the Local 1838 membership to discuss theCharging Parties' conduct in refusing to work thatday.After a lengthy discussion, the membership'Unless otherwise indicated,all dates are in 1968'We note the following inadvertent errors in the Trial Examiner'sDecisionIn the introductory "Statement of the Case" the name ofRespondent Union's president should read"Charles Rogers"rather than"Charles Ryan" and, in the eighth full paragraph of part "III The UnfairLabor Practices,"thename "CharlesMoody" should be "RonaldMoody "?he complaint does not allege and the record does not show, thatseniority ratings were denied the Charging Parties because of their lack ofmembership in the Respondent It appears,rather,thatasqualifiedwinchmen, the Charging Parties did not need seniority ratings and were, infact, treated preferentially with respect to job referrals until May 8, 1968179NLRB No. 66 426DECISIONSOF NATIONALLABOR RELATIONS BOARDvotedthattheChargingPartiesbedeniedassignment as winch operators in the future becauseof their conduct that day, which the membersconsidered to be irresponsible. From that day theCharging Parties have not been referred or hired aswinchoperators.TheChargingPartieswere,however, given seniority ratings on June 18 and,since that time, have been referred for employmentas regular longshoremen.Inconcluding that theRespondent violatedSection 8(b)(1)(A) and 8(b)(2) of the Act, the TrialExaminer found that the presence of a no-strikeclause in the Respondent's collective-bargainingagreement is immaterial. He reasoned that, even ifthe Charging Parties' refusal to work on May 8 wasunprotected, it did not justify the Respondent'sretaliatory action in denying them future referrals aswinchmen.He concluded, therefore, that theRespondent'sassertedreasonfordenying theChargingParties . referralsaswinchmenwaspretextual and that the real reason therefor wastheir lack of membership in Local 1838.Wedisagree.Based on the record as a whole, we are unable tofind that the Respondent, in refusing to refer theCharging Parties for employment as winchmen afterMay 8, was motivated by their lack of membershipin local 1838. Unlike the Trial Examiner, we findthat the presence of a no-strike clause in theRespondent'scollective-bargainingagreement issignificantinassessingtheChargingParties'conduct on May 8 and the Respondent's reactionthereto. For, in light of that provision,' the ChargingParties'willful refusal to work on May 8, whethertermed a strike or a walkout, clearly violated theRespondent's bargaining agreement and, hence, wasunprotected by the Act. The fact that this was afirstoffense or that the safety of fellow employeeswas not involved cannot justify an inference thatnonmembership was a consideration. In our opiniontheRespondent was justified in taking measures toinsure the integrity of its contract.Whether theaction taken by the Respondent to that end wasunduly harsh, as the Trial Examiner found, is notfor the Board to decide in these circumstances.6 Webase our decision solely on our conclusion that therecordasawhole fails to establish that theRespondentactedtodiscriminateagainsttheChargingPartiesbecauseoftheirlackofmembership in the Respondent, and the GeneralCounsel, therefore, has not sustained his burden ofproof.'Accordingly, we shall dismiss the complaint in itsentirety.'That provision states that,during the term of the agreement "theUnion agrees that there shall not be any strike of any kind or degreewhatsoever,walkout, suspension of work, curtailment or limitation ofproduction,slowdown, or any other interference or stoppage, total orpartial, of the Employer's operation for any cause whatsoever,`PacificMaritime Association,et al,155 NLRB1231, 1234-35'IbidORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint inthiscase be, and it hereby is, dismissed in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E DIXON, Trial Examiner- This proceedingbrought under Section 10(b) of the National LaborRelations Act, as amended (61 Stat. 136), herein calledtheAct,was heard at Southport, North Carolina, onDecember 10, 11, and 12, 1968.The individual charges in Cases 11-CA-3654-1,-2,-3,and-4 and 1l-CB-241-1,-2,-3, and-4 were filed and servedon June 26, 1968. Acting on behalf of the GeneralCounsel of the National Labor Relations Board (hereincalled the General Counsel and the Board) the RegionalDirector of the Board's Eleventh Region (Winston-Salem,North Carolina) on August 30, 1968, issued an orderconsolidating the cases together with a complaint andnotice of hearing The complaint alleged in substance (I)thatLocal1838,InternationalLongshoremen'sAssociation,AFL-CIO and Charles Ryan, its president,had engaged in unfair labor practices in violation ofSection 8(b)(1)(A) and (2) of the Act by causing andattempting to cause Ryan Stevedoring Company, Inc todiscriminate against the charging individuals in violationofSection8(a)(3)oftheActbyrefusingthememployment because of their lack of membership in theUnion and "because of other arbitrary and unfairconsiderations", and (2) that Ryan Stevedoring Company,Inc., by refusing to hire the charging parties because oftheabove considerations interferedwith,coerced andrestrainedthem and discriminated against them inviolation of Sections 8(a)(1) and (3) of the ActAt the hearing the General Counsel moved to amendthe complaint to allege similar violations by RespondentsagainstMatlanBellamy"becausehequestionedRespondent Union's hiring practices and/or because ofother arbitrary and unfair considerations " The motionwas granted over Respondent Union's objection.In their duly filed answers Respondents denied thecommission of any unfair labor practices.At thebeginning of the hearing the General Counsel also movedto dismiss the allegations of the complaint alleging anyviolations of the Act on the part of Respondent companyThe motion was granted without objection or oppositionUpon the entire record and from my observation of thewitnesses I make the followingFINDINGS OF FACTITHE EMPLOYER'S BUSINESSRyan Stevedoring Company, Inc., is a corporationmaintaining its principal office and place of business atMobile, Alabama, from which headquarters it is engagedin the business of providing stevedoring services at anumber of ports in several States, including Sunny Point,North Carolina. During the 12 months preceding issuanceof the complaint, the Respondent Company received inexcess of $1 million performing stevedoring services for LOCAL 1838, INTL. LONGSHOREMEN'S ASSN.the United States Army's Eastern Area,Military TrafficManagement Service, at its facility located at SunnyPoint,NorthCarolina.At all times material RyanStevedoringCompany, Inc., has been engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.ii.THE LABORORGANIZATIONLocal 1838, International Longshoremen's Association,isa labor organization within the meaning of Section 2(5)of the Act.ill.THE UNFAIR LABOR PRACTICESOn November 14, 1967, Wilmington Local 1462together with Southport Local 1838 of the InternationalLongshoremen'sAssociation entered into an exclusivehiringagreementwithfivestevedoringcompaniesoperating inWilmington and Southport, North Carolina.Among the five was Ryan Stevedoring Company, Inc. Theagreement required that the longshoremen in bothWilmington and Southport, whether they belonged to theUnion or not, be given classifications on the basis of theamount of time they had been employed in the industrysince 1957. In this connection it provided for five classesof seniority beginning with the classificationA (thehighest in seniority) descending in the order of importancethrough classifications B, C, D, and Casual, the latterbeing the lowest in seniority.While it was theoreticallypossible fora nonunion longshoremantobe in an Aclassification, the fact is that all those placed in higherclassifications aremembers of the Union while none ofthe men in the Casual classification are union members.The agreement provided for the establishment on acertain date of permanent gangs' to be picked by theheaders2 on the basis of the established seniority roster,the headers to exhaust first all of the "class A men solong as available and qualified" before choosing class Bmen which class in turn would be exhausted on the samebasis as above before dropping down to the next highestclassificationwith the Casuals being the last to beselectedReplacements to the permanent gangs and thehiring of extras all are required to be picked on this basisThe only qualification to the application of theforegoing seniority in the hiring process in addition to theone already noted (i.e., that themen inthehigherclassificationsbe"availableand qualified") was that"union membership, policies or requirements, shall playno part in the selection of applicants for job referralsAll hiring of thelongshoremenexcept for occasionalemergency replacements or requirements is done at theunionhiring hall daily at what is known as the shapeup.The hiring hall is located 5 or 6 miles from the loadingarea known as the Sunny Point terminal. The gangmembers who are selected for work are customarilytransported from the hall to the terminal by a companybus.Inaccordancewith the seniority agreement fourpermanent gangs were established out of the Southport'Gangs are made up of the header or foreman,two winchmen, a deckman, a lift operator,holdmen and outside menThey workas a team inthe loading and unloading of seagoing cargo.'The headers,allof whom are union members,are theEmployer'srepresentatives and the only ones authorized to hireor firelongshoremenon behalf ofthe Employer The headers are requiredby theseniorityagreement"to cooperatewith Locals 1426 and 1838 in carryingout in allrespects the seniority plan11427local, composed essentially of all A classification men 'Because of the increased demand for longshoremenoccasioned by acceleration of the Viet Nam war effortfour additional gangs were also established out of theSouthport local made up essentially of B classificationmen.Local 1838 of Southport was formed only a few yearsago apparently for the purpose of servicing the Army'sSunny Point terminal. With accentuation of the Viet Naminvolvement Local 1838 began experiencing difficulty inmeeting theincreasingdemands for stevedors at SunnyPoint.ThiswasparticularlytruewithrespecttowinchmenAs theresultof itsneedfor experiencedwinchmen Local 1838's president Charles Rogers in 1966encouraged the charging parties to leave their own locals(Moody and Stephens from the Mobile local and Carterand Barnett from the Pascagola local) to come toSouthport to help ease the shortage of winchmen. All fouraccepted the invitations, Moody and Stephens arriving inmid-1966 and Carter and Barnett at the beginning of1967. From the times of their arrivals until May 8, 1968the four men worked steadily - mostly as regularlyassignedwinchmen to specificgangs.'If for some reasonwork as winchmen was not on occasion available for themthey were given the opportunity to work in other positionson the gangs. This was the result of orders from theUnion's president whose purpose was to give the fourwinchmen every incentive to remain in the Southport area.When the seniority agreement was entered into in late1967 and the seniority rosters of the stevedors established,no classifications were bestowed upon the charging partiesnotwithstandingthattheyobviouslyhad sufficientqualifyingtimein the industry to receive classifications aswas later demonstrated.'By May 8, 1968, the Charging Parties were beginningto be replaced as winchmen by trainee members of Local1838.Not having seniority classifications at this time'their failure to be selected as winchmen at the shapeupmeant that the charging parties had no certainty ofemployment out of the hiring hall and would rank belowall those on the seniority roster for work.Concerned about the matter they decided to talk to theunion president about it which they did on the morning ofMay 8. According to the testimony of Charles Moody,they appeared at the hall that day at about 6.35 a m.along with about 200 longshoremen there for the shapeupAt about 7 a.m. they left the hall in one of their cars togo to a restaurant. Another longshoreman, J. T. Price,was with them when they drove off but changed his mindabout accompanying them and was taken back to the hall'There is noseniority ranking within a classification,i e , all A's areequalin senioritynor isthere any seniority or other orderof ratingbetween the types of skills involved,i e , a winchman's seniorityisbasedon his hours in theindustry as is any otherlongshoreman'ssenioritynotwithstanding that a winchman requires specialskillsforhis job ascompared to some of the othermembers ofhis gang'Ido not credit Union President Rogers' testimony that at no time werethese men considered regular members of a gang'The seniorityagreement provides that no seniorityclassificationmay begranted to individualsalready holding a seniority classificationin anotherlocal's jurisdictionThe charging parties maintainedthat theyhad no suchratings intheirhome locals while theUnion officials testified to thecontrary.Whether theydid or did not have suchclassificationsin theirhome locals would seemto be immaterialin view of action ultimatelytakenby the Southport SeniorityBoard giving them classifications in theSouthport local'Notwithstandingtheir originallack of classificationsunderthe seniorityagreementafter it wasestablished their employmentout of thehiring hallhad continued unabateduntil about May 8 428DECISIONSOF NATIONALLABOR RELATIONS BOARDsothathecouldcatchtheSunnyPoint 'busAt about 7 30 according to Moody the four returned tothe hall where they encountered Rogers About what wassaidMoody testified as followsWell, the first person I saw was Mr Charles Rogers,and he said, "Moody, or" and he saw Barnett, Carter,and Stevens and he cut that off He said, "what are youfellows doing here?" And I said, "we want to talk toyou,Charles,aboutourwinchjoborourclassifications "He said, "you have no classifications."He said, "fellows, get on that job." I said, "we got timetogeton this job"' He said, "you have noclassificationGet on that job " He said, "we'll straightthat out this evening." I said, "no, charles, we need totalk now " He said, "look, fellows, get on this job orelse go to hell, back to Mississippi and Alabama " AndIsaid, "well, you don't tell us where to go, CharlesHe said, "you are fired."In his version Rogers testified that it was 8 15 thatmorning when the four men came back to the hall, thatwhen he told them to go to work they refused to do sountil they got "something straight" with Business AgentHewett, that he told them that it was impossible tostraighten out this matter then and promised to do so thatevening after they finished work, that they again refusedtowork whereupon he accused them of engaging in awildcat strike and they said, "call it what you may "Whatever the truth here (and I surmisethat it is a littlebit of each version) there is agreement that the men wereasked to go to work but that theyinsistedon discussingtheir "winch job or .. classifications" instead' and thatthey did not work that day.That evening a meeting of the union membership wascalledatwhich a lengthy discussion of the chargingparties' status took placeresultingin a unanimous vote bythe body in effect to refuse to work with themas being"unsafe to work with" because of their having "quit theirjobs without cause and/or giving the local due notice... .From that date until June 26, 1968, none of the chargingparties worked out of the hiring hall at all notwithstandingthat they appeared at the shapeup many times during thatperiod 'Moreover, even after they again started workingout of the hall after receiving their seniority classifications(as will be shown) they have not worked as winchmen. Asa result of the Union's action the charging parties made atrip to New York City to see the Union'sinternationalpresident and also discussed their problem with John LMcCarron, Jr , vice president and general superintendentof Ryan Stevedoring 10 As a result of their efforts, on June18, 1968, the four men were given official classificationson the Union's seniority roster, Moody and Stephens as"B" and Barnettand Carter as "C "'The job started at 8 o'clock'There is no doubt in my mind that in accordance with previous practicethe men were scheduled for work that day as winchmen in their respectivegangs and that they knew that they were so scheduled I make this findingnotwithstanding some testimony of their part to the contrary'Admittedly they did not appear at the shapeup each and every dayduring that period,having on one or two occasion been away fromSouthport for various reasons and length of time However I credit theirtestimony that they did shapeup many times during that period"According to McCarron's credited testimony, after talking to the fourhe took the matter up with Union President Rogers Rogers told him thathe felt that the four men had done something not consistent with theUnion's regulations,that the Union was not going to allow them to workand that if the Company tried to work the men it "would not receive anylabor from the local at all "As I understand the General Counsel's position, it is hiscontention that the Union's opposition to the hiring ofthesemen as winchmen and its efforts to prevent suchhiring is the conduct he relies upon to establish theallegations in the complaint of violation by the Union ofSection 8(b)(l)(A) and (2) of the ActRespondent's defense is that the action of the Unionwasnotgrounded in discrimination against theseindividuals but was motivated by its desire to protect theUnion from harmful and illegal conduct such as it claimswas demonstrated here. Whether or not the failure of thefourwinchmen to work on May 8 violated the laboragreement or was protected or unprotected activity isimmaterial in my opinion Even if it was unprotected I donot believe that having occurred once in the long record ofemployment of these men it could be said to haveamounted to a course of action on their partdemonstrating an inclination to disregard the rights oftheir fellow gang members." Moreover, whatever adverseaffect the charging parties' conduct of May 8 had withrespect to their fellow workers it could hardly be said thatitaffected their safetyAccordingly, in the light of theentire record here I am convinced and find that theUnion's purpose here was to cause the charging parties'the loss of winchmen jobs because of their lack ofmembership in the Southport local,': and that it seizedupon their failure to work on May 8 as a pretext to justifyits resolution and action in support of that purpose.Such discrimination clearly tends to encourage unionmembership and is prohibited by Section 8(a)(3) of theActAnd the cause or attempt to cause suchdiscrimination (as demonstrated here by the Union'sthreat to the Company to withhold all labor if theCharging Parties were permitted to work) is prohibited bySection 8(b)(l)(A) and (2) of the ActBellamyEdwardMatlanBellamy had been a member ofRespondent Local since 1956 and a Ryan header for 3 or4 years as of December 2, 1968. At the shapeup of hisgang on that date Bellamy admittedly selected threecasualsout of their proper orderAs to what thenhappened he testified as follows.Ifinished filling out my work card and I went tothe door and I called my men, the gang's names out,for them to get on the bus. I went by the office andreturned my book and work card into the window, and-'The collective-bargaining agreement under which Ryan Stevedoringwas operating with the Union contains a no strike clause There is noquestion but that the unauthorized absence of a winchman from a gangmay hinder its ability to operate or to operate efficiently and that a resultof such absence may be a loss in earnings for the gang members However,in the May 8 matter no loss of pay was incurred by reason of the failure ofthe four winchmen to work"Thatthe Union's purpose was effectively carried out is shown not onlyby the complete lack of work by the four from May 8 to June 26 but byan admission of Business Agent Hewett in his testimonyWhen askedunder what circumstances would he call the WilmingtonLocalto see ifthey had any winchmen available he answered that the practice before May8 "was to use all the winchmen available in the Southport area beforecalling anywhereAfterMay 8, the practice was that after we usedwhat winchmen we had,except these four men here,we would callWilmingtonandgetwmchmen " (Emphasis supplied)That thisdiscriminatorymotive continued even after the four men were classifiedunder the seniority agreement is also demonstrated by Moody's creditedtestimony that he was told by Hewett that he didn't care what the seniorityboard had decided about them,that he considered them as being Casualsto be worked as Casuals LOCAL 1838, INTL. LONGSHOREMEN'S ASSN.429when I was going to the bus, Mr. Hewett called meback into the officeHe said, "You realize-remember what I told you this morning earlier9" and Isaid,"Yes" And he said, "Well, do you know whatthismeans" I said, "No, I hired these men because Ihad to have them " He said, "You understand thoughwhat it means9" And I said, "Yes, sir, I do " Then hesaid,"All right." And I thought he said, you know,"I'll have to put you before the body ""Bellamy and his gang including the three casuals he hadselected worked on December 2 The following morning atthe shapeup Business Agent Hewett called Bellamy intothe office and read to him the following letterOn October 8, 1968 in the Local's regular meeting,themembership accepted the recommendation of theLocal's executive board as follows-That all headers and sub-headers hiring extra men(casuals)must rotate from the Casual Board straightdown the line, and if a header calls a casual's namefrom the Board and informs him of the type of work heishired to do, and said man fails to perform such dutythat the header hired him for, he may be replaced atthe option of the header Penalty for failing to abide bythis regulation is that any header or sub-header willautomaticallybe suspended from carrying a gang,however he will be eligible to work, in his gang.Mr Bellamy, you violated the rule and regulation ofthisLocal,and as of December 3, 1968 throughDecember 17, 1968 you are suspended from carrying agang Violation was made December 2, 1968, when youcarried L-Bernard No.1 3618 and W. W. Hewett No 13640and I ReedNo. 13718 out of turnAt the finish of the letter according to Bellamy'sfurther testimony, he asked if he would be given any timetomake his defense Hewett replied in the negative sayingthat the suspension was effective immediately. Bellamysaid, "Well, I see one casual that I hired that day, butyou haven't got me down here as hiring out of rotation "Hewett asked who that was and Bellamy answered, "Mr.Moody I hired him that day." Hewett replied, "Well,him, he can be hired as a casual without going throughthe casual board."When Hewett indicated to Bellamythat he could work in the gang that day even though hewould not be allowed to carry it Bellamy replied, "Well, ifIcan't carry my gang, I won't be working in it, but I willbe going to Sunny Point " Hewett said, "Oh, no, youwon't.I'llphone the guards and have them block youat the gates."At this point Bellamy left the hall and decided to callMcCarron of the Ryan Company at Sunny Point This hedid tellingMcCarron about his 15-day suspensionMcCarron asked the reason for the suspension andBellamy said, "for hiring three men, three casuals thatwasn't in rotation on the board " McCarron asked if hewould like to come down and talk to him about it andBellamy replied that he would but that Hewett had said hewas going to have the gate blocked by the guards.McCarron then said would you like to come down andmeet me at the gate to talk about it and Bellamy said thathe would. This they did at about a quarter to 9 Thefollowing day Bellamy was back at work as header of hisregular gang.Bellamy testified about attending a meeting of the gangheaders called by Local 1838 about mid-November. Atthismeeting Rogers had said that he had been informedby his business agent that some headers were hiring men"I e , put him up for disciplinary actionthat did not belong to the local before men who didbelong and that the practice "would not be continued " AsBellamy got up to leave Rogers said, "All right, I'm goingto put you before the body " The following day accordingto Bellamy's further testimony, he and a couple of otherheaders were discussing the previous night's meeting AtthispointBusinessAgent Hewett came into the area.Bellamy asked Duval to ask Hewett who he was referringto in the meeting when he said that he wanted all of hismen hired firstDuval called Hewett over and started toask him the question but Hewett walked away. At thatpoint Bellamy said, "Percy .are you referring to thetwomen from Alabama and the two men fromMississippi last night?" Hewett replied, "Yes, sir, that'sright and the ones in their class and that's what yourpresident said, and I advise you to do that."It seems to me that on this evidence it can hardly besaid that the I day of work that Bellamy missed onDecember 3 was the result of any action whatsoeverdirected at Ryan Stevedoring Company by the Union.Bellamy did not work that day solely because of the threatto him by Rogers to have the guard at the Sunny Pointgate prevent him from entering the premises. In any event,on its face the action of the Union would not seem to bethe type of conduct that would tend to encourage unionsupport or membership in violation of Section 8(a)(3) ofthe Act. All that the Union was ostensibly attempting todo was to insure that the headers hire casuals in rotationas required by the seniority agreement - certainly theoppositeof a discriminatory approach. The GeneralCounsel's position apparently is that (1) other headers aswell as union officials paid no attention to the rotation ofcasuals (thus demonstrating some sort of disparity in thetreatmentofBellamy in this matter) and (2) thatBellamy's discipline was in reprisal against him for hiringor offering the charging parties work contrary to theUnion's purpose to prevent them from working. Whilethere is some sketchy evidence to support the GeneralCounsel's position there is substantial evidence to thecontrary which I believe is sufficient to require dismissalof the Bellamy matter 10 Thus the evidence shows thatanother header, Ernest Joyner on a different occasion wassuspended for the same reason as Bellamy. That theUnion's action was in reprisal for Bellamy's attitudetoward hiring the charging parties would seem to benegated by Bellamy's own testimony as to what BusinessAgent Hewett told him when he pointed out to Hewettthat his letter of reprimand failed to list another casual,Moody," that he had hired out of turn that day Ofcourse, theUnion's failure to name Moody in thereprimand while naming the others may have been asubtle attempt to hide its real motive directed solely to thehiring of Moody, but I doubt that the Union's officialswere that clever.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Union set forth insection III, above, occurring in connection with the"Finding as I do that no violation of8(b)(2) of the Act occurred withrespect toIday of work lost byBellamy, evenif it couldbe saidthat theUnionwas nevertheless attempting to cause discrimination by theCompany against Bellamy forthe remainderof the 15-daysuspension, theremedy that I am recommendingwillprotectBellamy from future suchconduct whether the complaint is dismissed regarding him or not"Bellamy's reference to Moody as a casual at this time (after Moodyhad been given a "B" classification)is enigmatic to say the least 430DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Company's operations described in section 1,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent Union has engagedin certain unfair labor practices,itwill be recommendedthat it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent Union caused andattempted to cause Ryan StevedoringCompany,Inc., todiscriminate against employees because of their lack ofunion membership thereby encouraging membership in theUnion it will be recommended that Respondent Unionceaseand desist from such action. It will also berecommended thatRespondentUnionmake wholeHoward Stevens,Jr , JosephJ.Carter,Ronald Moody,and Joe Louis Barnett for the loss of pay suffered by themas a result of the discrimination against them caused byRespondent Union,such payment to be made in a mannerconsistentwith the Board policyset forth in F.WWoolworthCompany,90NLRB 289, together withinterestassetforthinIsisPlumbing& HeatingCompany,138 NLRB 716.Since discriminatory action which tends to encourage ordiscourage union membership goes to the very heart of theAct, I shallalso recommend that Respondent Union beordered to cease and desist from in any manner infringingupon the right guaranteed employees in Section 7 of theActUpon the basis of the foregoing findings of fact, andupon the entire record in the case I make the following:CONCLUSIONS OF LAW1.Local1838,InternationalLongshoremen'sAssociation,AFL-CIO,isa labor organization within themeaning of Section2(5) of the Act.2.Ryan Stevedoring Company, Inc., is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.3By causing Ryan Stevedoring Company, Inc., todiscriminateagainstHoward Stevens,Jr.,JoeLouisBarnett,JosephJ.Carter,andRonaldMoody,Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8(b)(2) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]